UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6991


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FREDERICK GASTON BROWN, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk.   Robert G. Doumar, Senior District Judge.          (2:90-cr-00149-RGD-3;
2:16-cv-00258-RGD)


Submitted: December 19, 2017                                      Decided: January 11, 2018


Before NIEMEYER, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick Gaston Brown, Jr., Appellant Pro Se. Joseph Kosky, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frederick Gaston Brown, Jr., seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Brown has not

made the requisite showing. Accordingly, we deny Brown’s motions to appoint counsel

and compel discovery, deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2